Citation Nr: 0820690	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  99-01 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic 
gastrointestinal disorder.  

2.  Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran had active duty from May 1986 to February 1993, 
with additional service in the reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied, among other things, claims 
for service connection for a gastrointestinal disorder and 
for lumbosacral strain.   

The veteran provided testimony before a Veterans Law Judge 
via video conference in February 2000 and before the 
undersigned Veterans Law Judge at the RO (a Travel Board 
hearing) in July 2004.  The Veterans Law Judge who conducted 
the February 2000 hearing has retired from Federal Service 
and is therefore unavailable to participate in rendering the 
final decision in this case.  See 38 U.S.C.A. § 7107(c).

The Board remanded the case in August 2000, May 2004 and 
August 2005.  Over the course of the appeal, various issues 
have been resolved or withdrawn from appellate review.  At 
his hearing before the undersigned in July 2004, the veteran 
withdrew a claim for service connection for a right knee 
disability and clarified the current claims for appellate 
review, to exclude the former undiagnosed illness aspect of 
those claims.  However, he did not withdraw any claim for 
service connection for these disabilities on the basis that 
they are medically unexplained chronic multisymptom illnesses 
under 38 C.F.R. § 3.317 (a)(2)(i)(B) (2007).  As such, this 
regulation will be discussed below in relevant part.  In 
April 2007, service connection was granted for tension type 
and sinus related headaches.  Thus, the remaining issues are 
as stated on the title page of this decision.  




FINDINGS OF FACT

1.  Lumbosacral strain is first shown to be present several 
years after the veteran's discharge from service, and is not 
shown to be causally related to service.

2.  A chronic gastrointestinal disorder is first shown to 
have been present several years after the veteran's discharge 
from service, and it is not shown that such disorder is 
related to service.

3.  The veteran does not have irritable bowel syndrome.


CONCLUSIONS OF LAW

1.  Lumbosacral strain was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  A chronic gastrointestinal disorder was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Irritable bowel syndrome was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. § 1117(a)(1) (West 
2002); 38 C.F.R. §§ 3.317(a)(1), 4.114, Diagnostic Code 7319 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Contentions and Testimony

The veteran contends that his current gastrointestinal 
disability and low back strain are related to his military 
service.  

The veteran testified in July 2004 that during his active 
duty in food services, he sustained many falls and slips that 
he feels are the cause of his current low back disability.  
While he did not seek treatment in service, his 
representative avers that he sought treatment at the VA 
Medical Center in Martinez, California, shortly thereafter, 
in 1994.  In January 1996, he was rear-ended in a motor 
vehicle accident, reportedly aggravating his low back 
disability.  In the Persian Gulf War in 1988, he had diarrhea 
due to taking pills to counteract any attack with nerve 
agents, and that diarrhea persisted, even after he stopped 
taking the pills.  He did not seek treatment in service.  
Heartburn and reflux are his current symptoms.  He had first 
received treatment for this in 1996, at the VA Medical Center 
in Martinez, California.  

In his testimony in February 2000, the veteran reported that 
he felt that lifting items that were too heavy for him in 
service had caused his back problems.  Regarding his 
gastrointestinal disability, he acknowledged that he had not 
sought treatment in service, but he stated that he had had a 
reduced appetite and diarrhea since service.  He had first 
seen a doctor, who was his personal doctor, in 1996.  This 
doctor had sent him to the VA for a test at that time, which 
test had disclosed duodenitis.  


Legal Standards to be Applied

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To 
establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  

VA cannot reject a medical opinion simply because it is based 
on a history supplied by the veteran.  The critical question 
is whether that history was accurate.  Kowalski v. Nicholson, 
19 Vet. App. 171 (2005); see, e.g., Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical opinion incredible only if the Board 
rejects the statements of the veteran).  However, medical 
history provided by a veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. §  1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes:  (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).  


Discussion and Evaluation

Applying these rules to the facts of this case, the Board 
first notes that available active duty service medical 
records are nondisclosing for a back disorder or a 
gastrointestinal disorder.  In April 2001, the Army responded 
to a VA request for additional service medical records by 
stating that it had no additional service medical records.  
(Certain additional reserve records were received in 
October 2003 and July 2004.)  

Review of the voluminous post-service medical evidence 
similarly fails to provide persuasive medical evidence of a 
nexus to service for either claimed disability.  An April 
1993 record of emergency room care at the Letterman Army 
Medical Center reflects no complaint or finding related to 
the instant appeal.  

A March 1994 Persian Gulf War VA examination disclosed 
complaints of diarrhea during the Persian Gulf War, 
reportedly causing the veteran to be relieved of cooking 
duties.  After the veteran's return to the U.S., he said, 
diarrhea gradually cleared up but had recurred a few times.  
He gave a history of his weight being stable but that 
sometimes the diarrhea was followed by blood on the toilet 
paper.  The same VA examination report shows that spinal 
configuration, mobility and tenderness were checked, without 
notation of abnormality or of any low back complaints.  The 
relevant assessment was history of recurrent diarrhea, rule 
out parasites.  An April 1994 letter from VA to the veteran 
shows he was advised that no stool sample was received to 
check for parasites.  He was to request a new collection kit 
if diarrhea continued to be a problem.   

The veteran was seen twice by VA providers in August 1994 for 
knee pain and on both such occasions denied back pain.  There 
is no medical record that the veteran received VA treatment 
in 1994 for his back, as his representative avers.  In 
December 1995, the veteran received VA outpatient treatment 
for complaints of left knee and back pain variously described 
as of 2 weeks' and of several years' duration.  However, the 
assessment was chondromalacia patella with poor muscle tone, 
which does not satisfy the criteria for medical evidence of 
the relevant (back) disability.  See 38 C.F.R. § 3.159.  

In January 1996, the veteran was in a motor vehicle accident, 
and he was seen the same day for relevant complaints of low 
back pain.  The diagnostic impression was whiplash.  Later 
the same month, it was noted that he was seen by a 
chiropractor and physical therapist for continuing low back 
pain from the motor vehicle accident.  

A February 1996 VA X-ray showed changes suggestive of 
duodenitis.  Follow-up upper "GI" was recommended if 
clinical symptoms continued.  An April 1996 VA examination 
disclosed complaints of continuing low back pain from the 
motor vehicle accident and a 6-pound weight loss since 1991.  
He had diarrhea every 2-3 days with two bowel movements per 
episode.  There was abdominal pain about once per week, 
lasting a few minutes and spontaneously relieved.  It was 
noted that no infectious agent had been found on a work-up 
for diarrhea.  The relevant diagnoses were lumbosacral strain 
and diarrhea, secondary to irritable bowel syndrome.  An 
April 1996 VA spinal X-ray showed minimal disc space 
narrowing at L5-S1.  S1 was a transitional vertebra.

A July 1997 service department report shows the veteran 
denied having bone, joint or other deformity, recurrent back 
pain, frequent indigestion, stomach, liver or intestinal 
trouble, and piles or rectal diseases at that time.  Physical 
examination at that time found that his spine and other 
musculoskeletal system, abdomen and viscera, anus, and rectum 
were "normal."  

VA examination of the heart in August 1997 showed diagnoses 
of mild degenerative disc disease of the lumbosacral spine, 
duodenitis, and chronic diarrhea.  The veteran stated that he 
had low back pain one time per month prior to his motor 
vehicle accident, and 2-3 times per week since then.  He said 
that he currently had diarrhea one time per week.  

A May 2001 record of private care provider KP showed the 
veteran's history of low back pain for 6 years, increased due 
to a May 2001 accident at work.  A July 2001 record of KP 
shows a history of lower back pain of 4-6 weeks' duration 
without injury.   

In September 2001, the veteran initiated VA physical therapy 
for low back pain that he described as starting approximately 
in 1996, after a motor vehicle accident, and flaring since 
then every 6-12 months.  A VA MRI of the lumbar spine the 
same month showed degenerative disc disease and facet 
hypertrophy of L5-S1, causing bilateral neural foramina 
stenosis, with encroachment on the L5 nerve roots. 

A July 2002 VA examination for chronic fatigue syndrome 
showed diagnoses of lumbar strain with degenerative joint 
disease and duodenitis related to service, as described by 
history given by the veteran.  With regard to that history, 
the veteran said that he injured his low back in service, 
having 1 motor vehicle accident in service and 1 in 1996 
after service.  He said he had had loss of appetite and 
abdominal discomfort since 1988.  The same VA physician who 
performed this VA examination provided an opinion based on 
claims file review in December 2002 stating that the veteran 
had one medically unexplained, chronic, multi-symptom 
illness--chronic fatigue syndrome. 

The Board is mindful that this 2002 VA examination relates 
back and gastrointestinal disorders to service.  However, it 
cannot ignore that the examiner carefully set out this nexus 
finding to reflect that it was based solely on history, and 
that the purpose of the examination was actually to examine 
the veteran for other purposes.  The veteran's history 
relevant to his back and gastrointestinal system has varied 
significantly over the years and is thus not reliable.  As 
such, the Board finds that it must reject this nexus opinion 
based on that history.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005); see, e.g., Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a veteran's statement renders a 
medical report incredible if the Board rejects the statements 
of the veteran). 

After the 2002 VA examination, the veteran received 
intermittent private and VA treatment for his low back and 
gastrointestinal complaints.  A private medical record of KP 
dated in August 2002 attributed his low back pain to his 1996 
motor vehicle accident.  In April 2003, the veteran was put 
on a physical profile by his service department due to his 
bulging discs.  A May 2003 service report of medical 
examination described his abdomen, viscera, and spine as 
"abnormal," noting that his abdomen was mildly 
obese/protuberant, without masses or tenderness.  In July 
2003, the veteran complained to KP of low back pain since a 
slip and fall at work in 1998.  

The veteran underwent VA neurologic testing for his back in 
March 2004.  In April 2006, VA gastroenterological treatment 
providers noted that the veteran gave a history of reflux of 
5 years' duration.  He stated that he had no nausea/vomiting, 
no abdominal pain, no hematochezia, no melena, no altered 
bowel habits, and no weight loss.  He underwent VA endoscopy 
in April 2006.  The findings included a normal-appearing 
duodenal bulb and descending duodenum.  There were 
microscopic findings related to the stomach and 
gastroesophageal junction.  A March 2007 VA primary care note 
observed that the veteran had gastroesophageal reflux disease 
(GERD), controlled, but that he needed to take medicine 
daily, and chronic low back pain, on pain medication.

Applying the above-cited law to the facts of this appeal 
regarding the low back, no chronic low back disability was 
shown until years after service and after the 1996 motor 
vehicle accident.  Since that accident, that accident has 
been the most frequently cited cause of the low back 
disability, by medical professionals, when they opine on the 
cause of this disability.  Additionally, the veteran himself 
has given a variety of reports as to the date of onset of 
this disability and its cause, making him an unreliable 
historian.  There is no documentary evidence of a motor 
vehicle accident in service as he reported on one occasion.  
Given all of the facts of this case, including the veteran's 
denial, in July 1997, of back problems, after the 1996 motor 
vehicle accident, the Board finds that the objective medical 
evidence is the most reliable and credible source of evidence 
here.  That evidence, other than the July 2002 VA examination 
attributing low back disability to service by history, 
consistently points to other, later causes of the veteran's 
low back disability.  In July 1997, in fact, the clinical 
evaluation of the back was normal.  As such, the 
preponderance of the evidence is against the claim, and it 
must be denied.  38 U.S.C.A. §§ 1110, 1131, 5107.  

Applying the above-cited law to the facts of this appeal 
regarding a gastrointestinal disorder, no chronic 
gastrointestinal disorder was shown for years after service.  
Since that time, the veteran has received very intermittent 
treatment for a variety of gastrointestinal complaints, 
variously assessed as duodenitis, irritable bowel syndrome 
(only in April 1996), and GERD.  When he has denied symptoms, 
the clinical evaluation has been "normal."  See July 1997 
service department physical examination.  Additionally, the 
veteran has given a variety of reports as to the existence of 
and date of onset of symptoms of a gastrointestinal disorder, 
making him an unreliable historian.  There is no documentary 
evidence of the removal from kitchen duties due to diarrhea 
in service that he reported on one occasion.  Given all of 
the facts of this case, including the veteran's denial of 
relevant problems after the assessment of irritable bowel 
syndrome, the Board finds that the objective medical evidence 
is the most reliable and credible source of evidence here.  
That evidence, other than the July 2002 VA examination 
attributing gastrointestinal disability to service by 
history, consistently points to other, later onset of the 
veteran's only currently diagnosed gastrointestinal 
disability, GERD.  As such, the preponderance of the evidence 
is against this claim also, and it must be denied.  
38 U.S.C.A. §§ 1110, 1131, 5107.  

The Board is mindful that under 38 C.F.R. § 3.317, if 
irritable bowel syndrome presents as a medically unexplained, 
chronic, multi-symptom illness to a degree of at least 10 
percent disability before December 31, 2011, the veteran, as 
a Persian Gulf veteran, may be presumptively service-
connected for this disability.  However, as the veteran 
refuted the existence of any stomach, liver, or intestinal 
trouble in July 1997, after the one-time April 1996 notation 
of irritable bowel syndrome in the record, the Board is 
unable to find that the case meets the criteria for objective 
indications for service connection under § 3.317.  Nor is 
additional VA examination to determine the existence or 
severity of irritable bowel syndrome appropriate.  There is 
ample competent medical evidence that the sole current 
gastrointestinal diagnosis is GERD, without abdominal pain, 
altered bowel habits, or weight loss.  See April 2006 VA 
treatment record, supra; 38 C.F.R. § 3.159.  In sum, the 
veteran does not have irritable bowel syndrome.  Therefore, 
the question whether it ever existed to a degree of 10 
percent or more is moot.  Service connection thus may not be 
presumed for irritable bowel syndrome.  38 U.S.C.A. 
§ 1117(a)(1) (West 2002); 38 C.F.R. §§ 3.317(a)(1), 4.114, 
Diagnostic Code 7319 (2007).


Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to the enactment of the 
current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the veteran received a fully compliant notice, followed 
by readjudication of the claims.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Specifically, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in June 2002 and September 2005 that fully 
addressed all four notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and given ample time to respond, but the AOJ also 
readjudicated the case by way of supplemental statements of 
the case issued in October 2002, February 2003, October 2003 
and April 2007, after notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal, as the timing error 
did not affect the essential fairness of the adjudication.  
Additionally, the veteran waived any rights arising out of 
defects in VCAA notice to him in a statement signed in July 
2004.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection 
and that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In this case, although the 2002 and 2005 notices 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied herein, and hence no 
rating or effective date will be assigned with respect to the 
claimed conditions.  Additionally, in this case, the veteran 
was provided with the requisite information in the April 2007 
supplemental statement of the case, which also readjudicated 
the claims herein.  

The Board is mindful that errors in providing the notice 
required by the Veterans Claims Assistance Act of 2000 are 
presumed to be prejudicial.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  However, given the veteran's July 2004 
waiver of any rights arising out of VCAA notice defects and 
his, and his representative's, statements in August 2007 that 
he had no additional evidence or information to submit, the 
Board finds that the notices provided here suffice under the 
law. 

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and private treatment records, and the veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge and the 
February 2000 hearing.  The appellant was afforded VA medical 
examinations on several occasions.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Service connection for lumbar strain is denied.

Service connection for a chronic gastrointestinal disorder is 
denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


